DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 9/20/22. Claims 1 and 12 have been amended, claims 4, 7, and 19-20 have been cancelled, and new claim 24 has been added. Thus, claims 1-3, 5-6, 8-18, and 21-24 are presently pending in this application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "textured surface" in line 2 of claim 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-16 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 12, lines 8-10 "the intraoral attachment being configured to clean (i) a tongue of the user, (ii) a roof of a mouth of the user, and (iii) inside a cheek of the user" introduces new matter not previously in the disclosure. Applicant's specification discloses on pg. 10, second paragraph, that the intraoral attachment may be configured to brush and/or massage the tongue, inside cheek, or roof of the mouth of the user. However, how does the brush tray, as required by claim 12, clean all the mouth surfaces? Applicant's specification discloses the intraoral attachment can be any suitable design (pg. 10, second paragraph) therefore the brush tray is not described as capable of cleaning but rather the intraoral attachment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5,  8-11, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teixeira (2010/0092916) in view of Lowe (9848959) and Hsuch (2006/0183071).
With respect to claim 1, Teixeira discloses a vibration device (10, fig 1A), comprising a device body (12, fig 1A); an intraoral attachment (24/224/124, figs 6B-6E) that is removably attachable to the device body (see [0054], lines 1-6), the intraoral attachment being configured for intraoral use by a user (see [0044], lines 1-4); and an extraoral attachment (24/224/124, figs 6B-6E) that is removably attachable to the device body (see [0054], lines 1-6), the extraoral attachment being configured for extraoral use by the user (attachments are capable of being used outside the mouth based on user’s preference) the extraoral attachment includes a massage head (118, fig 6E), and a connector assembly including (i) a body connector member (28/128/228, fig 6A of Teixeira), (ii) an intraoral connector member (30/130/230, figs B-6E of Teixeira) configured to engage the body connector member when the intraoral attachment is alternately and removably coupled to the device body (see [0055], lines 1-4 and 13-16), and (iii) an extraoral connector member (30/130/230, figs B-6E of Teixeira) configured to engage the body connector member when the extraoral attachment is alternately and removably coupled to the device body (see [0055], lines 1-4 and 13-16) but lacks the intraoral attachment including a first and second brush tray.
However, Lowe teaches an intraoral attachment (5000, fig 5A) including a first brush tray (5002/5005, fig 5A) and a second brush tray (5003/5006, fig 5B) for receiving teeth (see col. 16, lines 50-51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intraoral attachment of Teixeira to be a brush tray as taught by Lowe so as to provide a tooth cleaning effect.
Further, the modified Teixeira lacks a lighting assembly that is coupled to the device body.
However, Hsuch teaches a lighting assembly (32/33, fig 1) coupled to a device body (1, fig 1) providing light to an intraoral attachment (see fig 3, 32,33 light source has arrows to brush head 51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device body (28,128,228, fig 6A of Teixeira) of Teixeira to include a lighting assembly as taught by Hsuch so as to offer an enhanced light therapy and sterilization effect to the user (see [0006], lines 8-9 of Hsuch).
With respect to claim 2, the modified Teixeira discloses only one of the intraoral attachment and the extraoral attachment is attachable to the device body at any one time (attachment shaft 28 allows only one attachment at a time, see figs 6A-6E).
With respect to claim 3, the modified Teixeira discloses a motor (34, fig 7) that is coupled to the device body (in body 12, fig 1A), the motor selectively generating vibration that is alternately received by the intraoral attachment and the extraoral attachment (see [0055], lines 13-16).
With respect to claim 5, the modified Teixeira discloses a power source (3, fig 7) that is electrically connected to and selectively activates the motor (see [0058], lines 14-16).
With respect to claim 8, the modified Teixeira shows a power source (36, fig 7 of Teixeira) and a motor (34, fig 1 of Teixeira) that is electrically connected to the power source, the power source being configured to selectively activate the motor (see [0058], lines 14-16 of Teixeira).
With respect to claim 9, the modified Teixeira shows the lighting assembly is configured to provide infrared light for a therapeutic effect (see [0025], lines 5-7 of Hsuch) when used intraorally and extraorally.
With respect to claim 10, the modified Teixeira shows each of the brush trays include a plurality of bristles (5099, fig 5C of Lowe) that are configured to contact all surfaces of the teeth (see col. 16, lines 54-58 of Lowe).
With respect to claim 11, the modified Teixeira shows a motor (34, fig 7 of Teixeira) that is configured to selectively vibrate the intraoral attachment (see [0065], lines 15-18) relative to the teeth when the intraoral attachment is coupled to the device body.
With respect to claim 21, the modified Teixeira shows the attachment is partially formed from a flexible material (silicon rubber; [0047], lines 4-5 of Teixeira).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teixeira in view of Lowe and Hsuch as applied to claim 5 above, and further in view of Wang (CN10253273).
With respect to claim 6, Teixeira discloses a rechargeable power source (36, fig 7) but lacks a recharging base that is configured to recharge the power source.
However, Wang teaches a device (1, fig 1) with a rechargeable base (31, fig 8) configured to recharge the power source.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rechargeable power source of Teixeira to include a charging base as taught by Wang so as to provide a known power source for recharging. 
Claim(s) 12-13 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teixeira (2010/0092916) in view of Pai (2020/0121428) and Hsuch (2006/0183071).
With respect to claim 12, Teixeira discloses a vibration device (10, fig 1A), comprising a device body (12, fig 1A); an intraoral attachment (24/224/124, figs 6B-6E) that is removably attachable to the device body (see [0054], lines 1-6), the intraoral attachment being configured for intraoral use by a user (see [0044], lines 1-4); and an extraoral attachment (24/224/124, figs 6B-6E) that is removably attachable to the device body (see [0054], lines 1-6), the extraoral attachment being configured for extraoral use by the user (attachments are capable of being used outside the mouth based on user’s preference), the extraoral attachment includes a massage head (118, fig 6E), but lacks a first brush tray and a second brush tray.
However, Pai teaches an intraoral attachment (14, fig 15B) including a first brush tray (40, fig 15B) that is configured to receive upper teeth of the user (upper mouthpiece, [0231], lines 5-6) and a second brush tray (42, fig 15B) that is configured to receive lower teeth of the user (lower mouthpiece, [0232], lines 1-3), each of the brush trays including a plurality of bristles (80, fig 19A; [0239], lines 12-13) and  that are configured to contact all surfaces of the teeth of the user (see [0248], lines 3-7), the intraoral attachment being configured to clean (i) a tongue of the user, (ii) a roof of a mouth of the user, and (iii) inside a cheek of the user (see [0247], lines 1-4; note the structure of Pai is the same as Applicant’s thus the mouthpiece would be configured to clean the roof of the mouth).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intraoral attachment of Teixeira to include a brush tray as taught by Pai so as to provide a dental care system that accurately and precisely cleans and maintains a user's teeth and gums (i.e., dental health), without causing discomfort to the user (see [0015], lines 1-4 of Pai). 
The modified Teixeira lacks a lighting assembly that is coupled to the device body.
However, Hsuch teaches a lighting assembly (32/33, fig 1) coupled to a device body (1, fig 1) configured to provide infrared light for a therapeutic effect (see [0025], lines 5-7 of Hsuch) and providing light to an intraoral attachment (see fig 3, 32,33 light source has arrows to brush head 51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device body (28,128,228, fig 6A of Teixeira) of Teixeira to include a lighting assembly as taught by Hsuch so as to offer an enhanced light therapy and sterilization effect to the user (see [0006], lines 8-9 of Hsuch).
With respect to claim 13, Teixeira discloses the massage head includes a head base (portion near element 130 in fig 6E of Teixeira) and a plurality of protruding members (118, fig 6E has two protruding members of Teixeira) that are coupled to and extend away from the head base.
With respect to claim 16, Teixeira discloses a motor (34, fig 7 of Teixeira) that is coupled to the device body, the motor being configured to selectively vibrate the massage head when the extraoral attachment is coupled to the device body (see [0065], lines 15-18 of Teixeira).
With respect to claim 17, Teixeira discloses the device body includes a body connector member (28/128/228, fig 6A of Teixeira), and wherein the intraoral attachment and the extraoral attachment alternately and removably connect to the body connector member (see [0054], lines 1-6 of Teixeira).
Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teixeira in view of Pai and Hsuch as applied to claim 12 above, and further in view of Tseng (TW107214797).

    PNG
    media_image1.png
    451
    601
    media_image1.png
    Greyscale









Annotated fig 2 of Tseng.
With respect to claim 14, Teixeira discloses the massage head including a massage base (portion near element 30 in fig 6E) but lacks a massage pad that is coupled to the head base.
However, Tseng teaches a massage device (1, fig 2) with extraoral attachments (see annotated fig 2 of Tseng) including a massage head (see annotated fig 2 of Tseng) includes a head base (see annotated fig 2 of Tseng) and a massage pad (see annotated fig 2 of Tseng) that is coupled to the head base.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the massage head of Teixeira to include a head base and massage pad as taught by Tseng so as to provide additional therapeutic effects for the user.
With respect to claim 15, Teixeira discloses the massage head including a massage base (portion near element 30 in fig 6E) but lacks one or more massage balls coupled to the head base.
However, Tseng teaches a massage device (1, fig 2) with extraoral attachments (see annotated fig 2 of Tseng) including a massage head (see annotated fig 2 of Tseng) includes a head base (see annotated fig 2 of Tseng) and one or more massage balls (see annotated fig 2 of Tseng) coupled to the head base.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the massage head of Teixeira to include a head base and massage balls as taught by Tseng so as to provide additional therapeutic effects for the user.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teixeira in view of Lowe and Hsuch as applied to claim 1 above, and further in view of Akridge (2020/0187635).
With respect to claim 18, Teixeira discloses a motor (34, fig 7 of Teixeira) that is coupled to the device body, the motor generating vibration (see [0058], lines 14-16 of Teixeira), but lacks one of the intraoral attachment and the extraoral attachment including a connector shaft that is configured to directly engage the motor and receive the vibration from the motor.
However, Akridge teaches an attachment (100, fig 1B) includes a connector shaft (230, fig 1B) that is configured to directly engage a motor (240, 1B) and receive the movement from the motor (see [0041], lines 2-5), note the shaft is attached to the attachment as seen in fig 2B.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the attaching mechanism of the attachments and device body of Teixeira to include a connector shaft and all necessary components as taught by Akridge so as to replace one known connector with another to provide a stable attachment between two parts.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teixeira in view of Pai and Hsuch as applied to claim 12 above, further in view of Yamazaki (2008/0275532) and claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Teixeira (2010/0092916) in view of Yamazaki (2008/0275532).
With respect to claim 22, the modified Teixeira shows the lighting assembly (see claim 12 above) but lacks a light transfer structure.
However, Yamazaki teaches a device (51, fig 7) with a light transfer structure (mirror, see [0064], lines 3-6) that transfers light from a lighting assembly (55, fig 8) to an attachment (“mirrors or the like to introduce light released from the LED lamp(s) toward a skin surface of an object to be treated (toward a brush tip side)” [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device body (28,128,228, fig 6A of Teixeira) of Teixeira to include a light transfer structure as taught by Yamazaki so as to enable to perform massage or skin beautification to a body part (see [0031], lines 4-5 of Yamazaki).
With respect to claim 23, Teixeira discloses a vibration device (10, fig 1A), comprising a device body (12, fig 1A); an intraoral attachment (24/224/124, figs 6B-6E) that is removably attachable to the device body (see [0054], lines 1-6), the intraoral attachment being configured for intraoral use by a user (see [0044], lines 1-4); and an extraoral attachment (24/224/124, figs 6B-6E) that is removably attachable to the device body (see [0054], lines 1-6), the extraoral attachment being configured for extraoral use by the user (attachments are capable of being used outside the mouth based on user’s preference), a connector assembly including a body connector member (28/128/228, fig 6A); an intraoral connector member (30/130/230, figs B-6E) configured to engage the body connector member when the intraoral attachment is alternately and removably coupled to the device body (see [0055], lines 1-4 and 13-16); and an extraoral connector member (30/130/230, figs B-6E) configured to engage the body connector member when the extraoral attachment is alternately and removably coupled to the device body (see [0055], lines 1-4 and 13-16) but lacks a lighting assembly. 
However, Yamazaki teaches a lighting assembly (55, fig 8) coupled to a device body (9, fig 7) providing light to an extraoral attachment (see fig 7 and [0064], lines 5-7; note the treatment device is for massage to a body part such as hand/foot ([0031], lines 3-4)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device body (28,128,228, fig 6A of Teixeira) of Teixeira to include a lighting assembly as taught by Yamazaki so as to enable to perform massage or skin beautification to a body part (see [0031], lines 4-5 of Yamazaki).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teixeira in view of Pai and Hsuch as applied to claim 12 above, and further in view of Sowinski (2013/0067665).
With respect to claim 24, the modified Teixeira show all the elements as claimed above but lacks intraoral attachment including a textured surface.
However, Sowinski teaches an intraoral attachment (mouth cleaner; 100, fig 5) with an upper and lower brush tray (10 and 108, fig 5) and a textured surface (bumped and dimpled surface; 500, fig 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface of the intraoral attachment of Teixeira to include texture as taught by Sowinski so as to aid in the cleaning and/or removing dead skin cells from the inside of a user’s cheeks ([0039], lines 7-9 of Sowinski).
Response to Arguments
Applicant’s arguments, see pg. 7-9 under heading "Claim Interpretation", filed 9/20/22, with respect to claims 1, 12, and 23 have been fully considered and are persuasive.  The 35 USC 112(f) rejection of claims 1, 12, and 23 has been withdrawn. 
Applicant's arguments filed 9/20/22 have been fully considered but they are not persuasive. Applicant argues on pg. 12. 
Similarly, on pg. 16, Applicant argues that Teixeira does not teach the connector assembly as claimed in claim 23 and “cited combination of references does not teach or suggest all of the elements of claim 23”. This is not taken well for the reasons described above. Thus, the rejection stands.
Applicant’s arguments on pgs. 13-14 with respect to claim(s) s 12-13, 16-17, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785